DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 is objected to because of the following informalities: “a reference vector” is recited twice.  It appears that the second instance should be --the reference vector--.  Appropriate correction is required.

Claim 17 is objected to for the same reason as claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 9-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams (US 2015/0002375 A1).

Instant Claim 1: A head mounted display (HMD)  (“The image display system includes an image display 14 (fig 1) arranged to be mounted to a helmet 16 worn by a user 18, for example a pilot or aircrew member.” (Williams, paragraph 25)  The image display 14 of Williams corresponds to the head mounted display of the claim.)

for stabilizing a symbology according to a reference vector by anchoring the symbology to the reference vector,  (“The image display 14 (fig 2(a)) is arranged to display a first symbol 40 and an alternate symbol 42 at separate known locations upon the image display 14 and the user is primed or prompted to move their head so as to align the first symbol 40 with the reference symbol 36.” (Williams, paragraph 33)  Referring to fig 1 of Williams, the vector drawn from the user’s head 18 to the reference symbol 36 corresponds to the reference vector of the claim.  The various symbols of Williams corresponds to the symbology of the claim.)

said HMD comprising: a line of sight (LOS) tracker;  (“The user indicates alignment of first and alternate symbols generated at known positions on the image display (14) (fig 2) with the reference symbol (36) and the position of a helmet (16) carrying the image display (14) is determined by a helmet tracking system (30) for each alignment. A line of sight can be determined for each symbol alignment given the helmet (16) position and known location of the first and alternate symbols.” (Williams, abstract)  The helmet tracking system 30 of Williams corresponds to the line of sight tracker of the claim.)

a display controller  (“The boresighting procedure as described with reference to FIGS. 1 and 2, yields two lines of sight, one associated with the first symbol 40 and the other associated with the alternate symbol 42. These lines of sight are both resolved by the processor into both tracked helmet axes and image display axes.” (Williams, paragraph 35)  The processor of Williams corresponds to the display controller of the claim.)

configured to present the symbology to a user of a vehicle based on LOS of the user received from the LOS tracker;  (“The image display system 10 (fig 1) is arranged to display symbology to the user 18 via the image display 14.” (Williams, paragraph 26)  The processor of Williams utilizes on the helmet tracking system 30.)

wherein the display controller receives a reference vector and determines movements of the symbology according to a spatial relation between the LOS of the user as received from the LOS tracker and the reference vector,  (“The image display 14 (fig 2(a)) is arranged to display a first symbol 40 and an alternate symbol 42 at separate known locations upon the image display 14 and the user is primed or prompted to move their head so as to align the first symbol 40 with the reference symbol 36.” (Williams, paragraph 33)  Referring to fig 2(a) of Williams, the first symbol 40 is moved on the display 14 according to the spatial relation between the first symbol 40 and the reference symbol 36.)

and wherein the display controller is further configured to anchor to the reference vector at least part of the symbology, in a case that the HMD is moving fast or vibrating, while rest of the symbology is moved along with the LOS of the user, to provide a clearer and more stable view to the user through the HMD.  (“While maintaining an approximate alignment of the first symbol 40 (fig 2(a)) with the reference symbol 36 is maintained, the user 18 (fig 1) uses a 2-axis manual control such as a joystick 50, to adjust the position of the first stabilised symbol 46 until it becomes more accurately aligned with the reference symbol 36.” (Williams, paragraph 37))


Instant Claim 2: The HMD of claim 1, wherein the display controller is connected to and configured to receive the reference vector from a monitoring system of the vehicle.  (“A reference symbol 36 (fig 1) is generated by a boresight reticule unit 38 that is disposed at a known position and orientation within the cockpit 12 and is arranged to provide the reference symbol 36 along a known line of sight 28 within the cockpit 12.” (Williams, paragraph 29)  The boresight reticule unit 38 of Williams (paragraph 29) corresponds to the monitoring system of the claim.)


Instant Claim 3: The HMD of claim 1, wherein the display controller is configured to calculate the reference vector from user input.  (“A reference symbol 36 (fig 1) is generated by a boresight reticule unit 38 that is disposed at a known position and orientation within the cockpit 12 and is arranged to provide the reference symbol 36 along a known line of sight 28 within the cockpit 12.” (Williams, paragraph 29)  Therefore, reference symbol 36 is generated based on the user’ input – the user’s line of sight 28.)


Instant Claim 4: The HMD of claim 1, wherein the display controller is further configured to display a reference symbol that indicates the reference vector.  (“The image display 14 (fig 2(a)) is arranged to display a first symbol 40 and an alternate symbol 42 at separate known locations upon the image display 14 and the user is primed or prompted to move their head so as to align the first symbol 40 with the reference symbol 36.” (Williams, paragraph 33))


Instant Claim 5: The HMD of claim 4, wherein the display controller is configured to move the displayed reference symbol according to changes in the reference vector.  (Whenever the reference vector in Williams moves, so too does the reference symbol 36.)


Instant Claim 6: The HMD of claim 4, wherein the display controller is configured to maintain the symbology static upon movements of the reference symbol within a predefined region.  (“While maintaining an approximate alignment of the first symbol 40 (fig 2(a)) with the reference symbol 36 is maintained, the user 18 (fig 1) uses a 2-axis manual control such as a joystick 50, to adjust the position of the first stabilised symbol 46 until it becomes more accurately aligned with the reference symbol 36.” (Williams, paragraph 37)  The region illustrated in fig 2(a) of Williams corresponds to the predefined region of the claim.)


Instant Claim 9: The HMD of claim 4, wherein the display controller is configured to indicate a departure of the user’s LOS from the reference vector by separating the symbology into two components - a LOS symbology following the user’s LOS and a reference vector symbology following the reference vector.  (“A line of sight can be determined for each symbol alignment given the helmet (16) (fig 1) position and known location of the first and alternate symbols.” (Williams, abstract)  The first symbol of Williams corresponds to the LOS symbology of the claim.
“A reference symbol 36 (fig 1) is generated by a boresight reticule unit 38 that is disposed at a known position and orientation within the cockpit 12 and is arranged to provide the reference symbol 36 along a known line of sight 28 within the cockpit 12.” (Williams, paragraph 29)  Reference symbol 36 of Williams corresponds to the reference vector symbology of the claim.)


Instant Claim 10: The HMD of claim 9, wherein most information of the symbology is included in the reference vector symbology.  (“A reference symbol 36 (fig 1) is generated by a boresight reticule unit 38 that is disposed at a known position and orientation within the cockpit 12 and is arranged to provide the reference symbol 36 along a known line of sight 28 within the cockpit 12.” (Williams, paragraph 29)  Since the reference symbol 36 of Williams is provided along a known line of sight 28, reference symbol 36 can be said to include most information of the symbology.)


Instant Claim 11: The HMD of claim 9, wherein the reference symbol is maintained within a predefined region in the reference vector symbology.  (The reference symbol 36 of Williams is maintained within a predefined region.)


Instant Claim 12: The HMD of claim 9, wherein the LOS symbology comprises only non-conformal information defined as critical.  (Since the reference symbol 36 of Williams is provided along a known line of sight 28, reference symbol 36 can be said to include critical information.)


Instant Claim 13: The HMD of claim 9, wherein the LOS symbology comprises an indicator of a position of the reference symbol.  (“A line of sight can be determined for each symbol alignment given the helmet (16) (fig 1) position and known location of the first and alternate symbols.” (Williams, abstract))


Instant Claim 14: The HMD of claim 1, wherein the display controller is connected to and configured to receive the reference vector from a monitoring system of the vehicle  (This portion of claim 14 is substantially identical to claim 2, and thus, is rejected under similar rationale.)

and wherein the vehicle is an aircraft, the user is a pilot of the aircraft. and the monitoring system comprises avionics of the aircraft.  (“A reference symbol 36 (fig 1) is generated by a boresight reticule unit 38 that is disposed at a known position and orientation within the cockpit 12 and is arranged to provide the reference symbol 36 along a known line of sight 28 within the cockpit 12.” (Williams, paragraph 29))


Instant Claim 15: The HMD of claim 14, wherein the reference vector is a flight path vector (FPV) or a vector indicating an orientation of the aircraft or a direction to a future point in the path of the aircraft or any other operation direction related to the aircraft.  (Referring to fig 1 of Williams, the vector drawn from the user’s head to the reference symbol 36 may be referred to as a flight path vector.)


Instant Claim 16: A system comprising the HMD of claim 1 and the display controller.  (“The image display system may be arranged to be carried by a vehicle, for example an aircraft, or a simulator for a vehicle.” (Williams, paragraph 19)  The aircraft of Williams corresponds to the system of the claim.)


Instant Claim 17: (Method claim 17 and apparatus claim 1 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, claim 17 is similarly rejected under the same rationale as applied above with respect to apparatus claim 1.)


Instant Claim 18: (Claim 18 is substantially identical to claim 2, and thus, is rejected under similar rationale.)


Instant Claim 19: (Claim 19 is substantially identical to claim 3, and thus, is rejected under similar rationale.)


Instant Claim 20: (Claim 20 is substantially identical to claim 4, and thus, is rejected under similar rationale.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Williams.

Instant Claim 7: The HMD of claim 6, wherein the display controller is configured to move the symbology upon movements of the reference symbol beyond the predefined region, and in the same direction thereof.  (Williams does not explicitly teach the reference symbol 36 being moved beyond the region illustrated in fig 2(a).  However, such would be obvious: “A reference symbol 36 (fig 1) is generated by a boresight reticule unit 38 that is disposed at a known position and orientation within the cockpit 12 and is arranged to provide the reference symbol 36 along a known line of sight 28 within the cockpit 12.” (Williams, paragraph 29)
“The image display 14 (fig 2(a)) is arranged to display a first symbol 40 and an alternate symbol 42 at separate known locations upon the image display 14 and the user is primed or prompted to move their head so as to align the first symbol 40 with the reference symbol 36.” (Williams, paragraph 33)    If the user 18 shifts his line of sight 28 by a large enough amount such that he is not even looking at the image display 14, then the symbols 40 and 42 would need to be moved as well since the premise is for the symbols 40 and 42 to be initially placed at a location nearby the reference symbol 36.
Moving the symbols 40 and 42 along with the reference symbol 36 would be obvious to try as there are a finite number of possibilities in the situation of the reference symbol 36 moving: keep the symbols 40 and 42 as is or move the symbols 40 and 42 (and likely move the symbols 40 and 42 to follow in the direction of reference symbol 36).


Instant Claim 8: The HMD of claim 7, wherein the display controller is configured to maintain the reference symbol within the predefined region with respect to the symbology upon movements of the latter.  (“The first symbol 40 (fig 2(a)) is fixed in position on the image display 14 so that head movements will cause the first symbol 40 to move relative to the reference symbol 36.” (Williams, paragraph 38)  The reference symbol 36 of Williams is in a fixed position.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Yaron Cohen/
Examiner, Art Unit 2626